WADDILL, Circuit Judge
(dissenting). A careful review of the proceedings in the trial court will show that thi¡s case was there given full and most intelligent consideration by an exceptionally able and painstaking judge, and I am convinced that under the law as given by the court, and upon the facts as found by the jury and approved by the court, the plaintiff is clearly entitled to recover. It will be observed that the majority opinion, holding adversely to the plaintiff’s right of recovery, is largely based upon the negligence of the decedent in carrying out the rule of the company prescribed for his conduct, in flagging trains coming from the rear, and that in doing so the decedent should have been off the trestle where the accident happened, in a place of safety approximately half a mile away.
Of course, if the decedent had not been at the scene of the accident, he would not have lost his life; but' it is most significant that, had the alleged grounds of exemption from liability been available as a defense, the experienced attorneys representing the railroad did not plead the same in bar to the action. They filed their grounds of defense, and nothing of this sort was included, and the same was only for the first time suggested during progress of the trial. It is perhaps proper to say, in answer to the claim that the deceased at the time of the accident should have been half a mile away from his train, and running in the opposite direction, under the construction placed upon the rule in question, that the deceased did and had complied with the rule in the manner his experience of 25 years as a brakeman and flagman had taught him was the practical and proper way to do. He left his position on his train' to flag the incoming train, which was stopped; he doing what was necessary to that end. He then immediately ran to his position on his own train, as an intelligent and faithful employé should have done in the emergency and exigency then existing.
In signaling the incoming train from the south in the manner he did, plaintiff’s intestate fully complied with the meaning and spirit of the rule under which he was acting. The engineer of the approaching train says that, in coming into Kingville, he saw No. 13 train, on *298which the deceased was brakeman, and struck two torpedoes about 400 feet east of trestle 104-6, on the Charleston side; that his train was rolling along slowly, and that his conductor signaled him down violently, and he applied his brakes and stopped his train. The two-torpedo signal is known as the “caution” or “warning” signal, and the one-torpedo signal, known as the “stop” signal, is given a quarter of a mile beyond the two-torpedo signal. Of course, on an occasion like the present one, where it was neither necessary nor practicable to give the stop or last signal, the requirements respecting the same had no application. The uncontradicted evidence, from passengers on the train to which deceased belonged, is that he was seen returning in a run to his train, from where he had been to place the two torpedoes, with the incoming train in full sight. What more could he, or should he, have done? To continue onward in the face of the approaching train, and in the absence of danger, to place one torpedo, would have been ridiculous. He did just what he should have done in the then conditions. He placed the two caution or warning torpedoes, and rushed back to his station on the train, with a view of facilitating its movements, and the opening up of traffic on the line. Upon reaching his train, which was then on the trestle coupling up and moving, he attempted to board the same, and either by a sudden jerk of the engine, caused by the backing of the forward portion of the separated train, or by the unsafe condition of the trestle, he was thrown therefrom into the water below and drowned.
The case turned upon (a) whether the defendant, in the construction of the top of the trestle, with a slant to the outer edge, and with rocks and pebbles loosely and insecurely placed, forming the top surface thereof, without railing or side protection, furnished the decedent with a reasonably safe place in which to perform the service required of him; (b) whether the forward end of the train on which decedent worked, and which had been separated from the rear part in order to clear the track ahead, was negligently driven back with such force as to throw the decedent into the water below; and (c) whether the deceased was guilty of contributory negligence disentitling his personal representative to recover in whole or in part. The jury, after hearing the entire testimony, a large number of witnesses having been examined, and in the light of the comprehensive and able charge of the court, and the arguments of distinguished counsel fresh in their memory, solved the several issues of fact in favor of the plaintiff, and returned a verdict in her favor. Full hearing was had on application to set aside the verdict and grant a new trial, and the same was overruled by the court, and judgment rendered in favor of the plaintiff for the full amount of the verdict.
Just why the finding of facts, the verdict of the jury, and the judgment of the lower court should be, or can be, legally set aside and vacated, is hard for me to perceive. On the contrary, in my judgment, the case is plainly one for affirmance.